Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 1 of 12

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES CIVIL NO. 19-10766
V. SECTION: T
CITY OF NEW ORLEANS, ET AL MAG: 5

 

FIRST SET OF INTERROGATORIES AND REQUEST FOR PRODUCTION OF
ITEMS

To: Shannon Reeves
Thru her attorney
Ellyn J. Clevenger
Wendy Manard
1100 Poydras St. # 2610
N.O., LA 70163

Interrogatories and request for production of items from Raymond C. Burkart, Jr. directed
to Shannon Reeves to be answered in writing, under oath, and within the delays provided
by Federal Rules of Civil Procedure. The answers and items should be sent to Raymond
C. Burkart, Jr. 321 N. Florida # 104 Covington, LA 70433. The interrogatories and
request for production of items are continuing.
You- refers to Shannon Reeves
INTERROGATORIES

1.

Please give the name, home and work address, and home and work telephone number of

anyone who assisted you in answering these interrogatories and request for production of

items.

a

Ta A 8 i : = cs

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 2 of 12

2.
Please give the name, home and work address, and home and work telephone number of
any witness you may or will call to testify at any hearing or trial on the merits.
A. For each witness, state each fact the witness will or may testify to
B. Ifthe witness is an expert please state each opinion the expert will give at trial,
and each fact the expert may or will give testimony about
C. Ifthe witness is an expert, please attach a CV, and list of any case(s) wherein the
expert gave a deposition or testified at a trial or hearing wherein he/she gave an
expert opinion.
3.
List each business entity including but not limited to a sole proprietorship, partnership,
joint venture, corporation, LLC, etc. you have/had an interest in, including any interest
held in the name of third parties for your benefit from January 2010 until the present.
(This interrogatory does not include investments in the stock market unless you are
employed by the business entity or you are an officer, or you are on the board of
directors) For each listed:
A. Give the address and telephone number
B. Ifno longer in business give date it ceased doing business
C. List the name, home and work address, and home and work telephone number of
anyone who had an interest in each including those held in the name of third
parties for another person’s benefit
D. List the name, home and work address, and home and work telephone number of

anyone employed either full time or part time, and dates each was employed.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 3 of 12

E. List the name, home and work address, and home and work telephone number of
anyone who is/was considered an independent contractor.
4,

Have you been a plaintiff, defendant, or witness in any New Orleans Civil Service
Administrative Hearing, Workers Compensation Hearing/Trial, and/or lawsuit filed in
any court? If so,

A. title, case name, docket number, court and state whether you were a party or

witness
B. state if you were deposed in that case.
C. describe the basis of the lawsuit (Example: bankruptcy, auto accident, workers
compensation, civil service appeal, civil lawsuit etc.)
D. if you were a party, state the final disposition of the case.
5.
Give the name, address, and telephone of each business entity where you volunteered
without income; and/or received income for services rendered as an employee,
independent contractor, police officer, member, or member of the board of directors from
January 2010 until the date of trial on the merits. For each:
A. gives dates for each

if you volunteered or receiving income for your services
if you receive(d) income, the monthly amount.

if you are no longer receiving income, give reason(s) why

a oe

name and telephone number of your immediate supervisor

a

your duties while there.

)

a Ball ¥ 2] Spee
cAriGBiT_2

 

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 4 of 12

6.

While employed by the City of New Orleans, Police Department did you file any formal

complaint(s) against any New Orleans Police Officer/Supervisor alleging administrative

and/or criminal violations? If so,

A.

mo A Pe

a

state the name of the person against whom you filed a formal complaint(s)
name, address, and telephone number of agency where you filed the complaint
name of investigator(s)

date you filed the complaint(s)

summary of complaint(s) made

number assigned to each by the investigating agency(ies)

Final disposition of each complaint.

7.

Beginning with January 1, 2010 please list each date or period of time you notified your

supervisor you were unable to report for duty as a police officer due to a medical or

mental health condition.

8.

For each date or period of time you notified your supervisor you were unable to report for

duty as a police officer due to a medical or mental health condition please state:

A. reason why you could not report for duty as a police officer

B.

name(s), address(es), and telephone number(s) of each health care provider who

provided services to you for your condition

C. your medical/mental diagnosis

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 5 of 12

D. date(s) health care services were provided to you by each health care provider
(Health Care providers include, but are not limited to medical doctors, nurses,
social workers, counselors, psychiatrists, psychologists, etc.

E. date(s) you reported for duty without restrictions after the health care provider
released you.

9.
For each date or period of time you notified your supervisor you were not able to report
for duty as a police officer with restrictions due to a medical or mental health condition
state:

A. reason why you could not report for duty as a police officer without
restrictions

B. name(s), address(es), and telephone number(s) of each health care provider
who provided services to you

C. date(s) health care services were provided to you by each health care provider.
(Health Care providers include, but are not limited to medical doctors, nurses,
social workers, counselors, psychiatrists, psychologists, etc.)

D. date(s) or period of time you reported for duty with limited restrictions after
the health care provider released you for duty as a police officer with limited
restrictions.

10.
Give the name, home and work address, and home and work telephone number of anyone
who prepared any business entity you had an interest in, and/or your federal and state

income tax returns from 2010 to the present.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 6 of 12

11,
Give dates or period(s) of time Sergeant Quetant was your supervisor.

12.
Was Sergeant Quetant your supervisor at the time you allege defendant Burkart was
reading HIPPA-protected information from your medical records; as written in paragraph
123 (x) in your First Amended Complaint?

13.
Describe the medical record(s) defendant Burkart was reading from as alleged in
paragraph 123 (x) in your First Amended Complaint.

14.
State each fact supporting your allegation defendant Burkart worked to penalize you for
requesting accommodations; as written in paragraph 123 (x) of your First Amended
Complaint.

15.
State each fact supporting your allegation defendant Burkart told you he was going to
make sure you got fired because of your medical conditions; as alleged in Paragraph 123
(x) of your First Amended Complaint.

16.
State each fact supporting your allegation Captain Demma made requests to defendant
Burkart to provide accommodations to you; as written in paragraph 111 in your First

Amended Complaint.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 7 of 12

17.
For each Request for Admission you denied, please list each fact supporting your denial

of the request.

REQUEST FOR PRODUCTION OF ITEMS

1.
A copy of any item you examined when preparing the answers to the interrogatories,
request for production of items, and request for admissions.

pa
A copy of any fem you may or will offer as evidence at any hearing or at trial on the
merits in this matter.

3.
A copy of any item supporting Captain Demma requested defendant Burkart provide
accommodations for you regarding lighting; as alleged in paragraph 111 of your First
Amended Complaint.

4,
A copy of any medical record you allege defendant Burkart was reading to Sergeant
Quetant; as alleged in paragraph 123 (x) of your First Amended Complaint.

5.
A copy of any item supporting defendant Burkart was prohibited from reading HIPPA-
protected information from your medical records to Sergeant Quetant; as written in

paragraph 123 (x) of your First Amended Complaint.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 8 of 12

6.
A copy of any item supporting your allegation defendant Burkart worked to penalize you
for requesting accommodations; as written in Paragraph 123 (x) of your First Amended
Complaint.

7.
Provide a CV and copy of any report or item prepared by anyone who may or will be
called to testify at trial as an expert, including but not limited to expert reports,
calculations, photos, recordings, etc.

8.
Provide a copy of each federal and state income tax return filed by you and/or any
business entity you have/had an interest in including, but not limited to a sole

proprietorship, partnership, corporation, joint venture, LLC, etc. for the calendar years

2014, 2015, 2016, 2017, 2018, and 2019.
9.
Provide a copy of any correspondence received by you from a representative of the New

Orleans Police Department notifying you to appear at any administrative Civil Service

Rule 9 Hearing at Police Headquarters.
10.
For each Civil Service Rule 9 Hearing scheduled by order of the Superintendent of
Police, please provide a copy of each letter notifying you to attend the hearing.
11.
Provide a copy of any letter notifying you of your termination from the New Orleans

Police Department.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 9 of 12

12.
Attach a copy of any item supporting your denial of any request for admission sent to
you.

13,
If you believe any interrogatory or item requested is privilege, please prepare a privilege

log and the reason why the answer or item is privileged.

Raymond C, Burkart, J re ‘Attorney at Law, LLC

if,

By:

 

Raymond C. Burkart, Jr. (#3673)
321 N. Florida # 104

Covington, LA 70433

Tel. # 985.893.3390

Fax # 985.893.3390

Email: burkartr@

Dbellsouth.net

tn

  

Certificate of Service

I hereby certify a copy of the above discovery requests was sent to Ellyn Clevenger by
hand or via fax, email, or U.S. mail postage prepaid on the He day of March 2020.
er L

if

Raymond C. Burkart, Jr.

 

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 10 of 12

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES CIVIL NO. 19-10766
V. SECTION: T
CITY OF NEW ORLEANS, ET AL MAG: 5

 

FIRST SET OF REQUEST FOR ADMISSIONS

To: Shannon Reeves
Thru her attorney
Ellyn J. Clevenger
Wendy Manard
1100 Poydras St. # 2610
N.O., LA 70163

Request for Admissions from Raymond C. Burkart, Jr. directed to Shannon Reeves to be
answered in writing, under oath, and within the delays provided by Federal Rules of Civil
Procedure. The answers and items should be sent to Raymond C. Burkart, Jr. 321 N.
Florida # 104 Covington, LA 70433. The interrogatories and request for production of
items are continuing.

You- refers to Shannon Reeves

1.
Admit or deny defendant Burkart, Jr. was not authorized by the City of New Orleans,

Police Department to hire or fire you on the date you were terminated.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 11 of 12

2.
Admit or deny at the time of your termination, you were not released by your health care
provider(s) to perform the job duties of a City of New Orleans Police Officer without
restrictions.

3.
Admit or deny subsequent to your termination by the City of New Orleans, you were not
released by your health care provider(s) to perform the job duties of a New Orleans
Police Officer without restriction(s).

4,
Admit or deny your termination was caused by your inability to perform duties required
of you as a New Orleans Police Officer without restriction(s).

5.
Admit or deny your termination was not the result of disciplinary action taken by
defendant Burkart.

6.
Admit or deny you were not the subject of a disciplinary investigation (commonly
referred to as a DI-1) by the Police Department at the time you received your letter of
termination.

7.
Admit or deny your termination was not the result of disciplinary action taken by the

Superintendent of Police.

 
Case 2:19-cv-10766-GGG-MBN Document 104-3 Filed 04/06/20 Page 12 of 12

8.
Admit or deny defendant Burkart, Jr. was not listed as a violating party in your EEOC or
ADA Complaints.

D,
Admit or deny your claim for workers compensation benefits was denied by the City of
New Orleans.

10.
Admit or deny your administrative appeal in Case # 8804 before the New Orleans Civil
Service Commission for reinstatement to the position of Police Officer was dismissed as
a result of you and your attorney’s failure to appear for the hearing and prosecute your
appeal on April 30, 2019.

11.
Admit or deny you did not apply for employment with the City of New Orleans after your
termination by the Superintendent of Police.

Raymond €- Burkart, Jr, Attorney at Law, LLC

 

By:

 

Raymond C. Burkart, Jr. #3673)
321 N. Florida # 104

Covington, LA 70433

Tel. # 985.893.3390

Fax # 985.893.3390

Email: bur

 

Certificate of Service

I hereby certify a copy of the above discovery requests was sent to Ellyn Clevenger by
hand or via fax, email, or U.S. mail postage prepaid on nthe Tt day of March 2020.

 

 
